DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 10,620,344. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the elements described in claims 1 and 15 are described in corresponding claims 1 and 15, respectively, of patent ‘344.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 12, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claims 4, 12, and 18 recite a plurality of sub-layer sets each comprising the first low RI sub-layer and the second high RI sub-layer. The terms “first low RI sub-layer” and “second high RI sub-layer” are interpreted to mean first and second layers, the first of which is a low RI layer and the second of which is a high RI sub layer. It is not clear how each of a plurality of sub-layer sets of anti-reflection coatings may each comprise the first low RI sub-layer and the second high RI sub-layer. The claim will be interpreted to mean that each of the plurality of sub-layer sets are to comprise a low refractive index layer (i.e., a first layer or a “first low RI sub-layer) and a high refractive index layer (i.e., a second layer or a “second high RI sub-layer”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 5, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fukawa et al. (US 8,287,994, “Fukawa”) in view of Shinde et al. (US 2013/0164690, “Shinde”). 
Regarding claims 1 and 15, Fukawa teaches an article comprising a substrate (col. 3 lines 15-25) and an anti-reflection layer having a first and second layer (Fig. 5, refractive index layers 16a and 19; col. 8 lines 50-67). Layer 18 may be a low refractive index SiO2 layer and have a thickness of from 70 to 140 nm (col. 4 lines 50-68 teaching thicknesses of layers; col. 8 lines 50-67; col. 7 lines 50-67, may include additional low refractive index layers; col. 8 lines 1-15, describing that the layers may have the same thicknesses SiO2 having a refractive index of 1.46 and therefore the layer having an optical thickness of from 102 to 204). Fukawa teaches various layers for the high refractive index layer 16, (including TiO2, SiNx, see generally,  col. 5 lines 5-20, col. 6 lines 5-15, having a refractive index of 2.2 to 2.5) and have a thickness of from 10 to 65 nm (col. 7 lines 19-30, thus having an optical thickness of from 22 to 163 nm). Additionally, it would have been obvious to have adjusted the thicknesses, materials, and methods of production of the film of Fukawa in order to produce an anti-reflection film having suitable mechanical resistance and low reflectivity (col. 1 lines 50-60).	Fukawa fails to specifically teach that the high refractive index layer is made up of the same components as presently claimed. In the same field of endeavor of oxide anti-reflective components and compositions ([0002]), Shinde teaches the use of a silicon oxynitride coating as a high refractive index 

    PNG
    media_image1.png
    340
    529
    media_image1.png
    Greyscale

Regarding claim 2, Fukawa additionally teaches that the outer layer should be the SiO2 layer (or low refractive index layer, col. 4 lines 50-60, and see Fig. 5) and the inner layer should be the high refractive index layer (i.e., layer closest to substrate, having higher refractive index, col. 6 lines 35-40, and see Fig. 5). 
Regarding claims 3 and 17, Fukawa teaches that the low refractive index layer may be a SiO2 layer (or low refractive index layer, col. 4 lines 50-60, and see Fig. 5) and, as described above, modified Fukawa teaches that the high refractive index layer may be silicon oxynitride (e.g., Shinde, [0003], [0023], [0025], [0053]). 
Regarding claim 5, because modified Fukawa teaches an antireflection film made of the same materials, in the same order, and of the same thicknesses as described as having the claimed properties by the present invention (see rejection of claim 1, above), they are considered to also possess the presently claimed optical properties. Therefore, the antireflection film of modified Fukawa would be expected to possess the presently claimed contrast ratios. 
Regarding claim 16, Fukawa additionally teaches that the outer layer should be the SiO2 layer (or low refractive index layer, col. 4 lines 50-60, and see Fig. 5) and the inner layer should be the high refractive index layer (i.e., layer closest to substrate, having higher refractive index, col. 6 lines 35-40, and see Fig. 5). 

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fukawa in view of Shinde, as applied to claims 1 and 15, above, and further in view of Rahn (US 4,966,437, “Rahn”).
Regarding claims 4 and 18, modified Fukawa fails to specifically teach a plurality of sub- layer sets each comprising a low and a high refractive index layer. In the same field of endeavor of antireflective films (e.g., col. 1 lines 5-20), Rahn teaches to apply multiple instances of interleaved high and low refractive index layers and that providing the films in this way improves the antireflective qualities of the layers (col. 2 lines 20-45, col. 5 line 60 – col. 6 line 5). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have interleaved multiple layers of high and low refractive index layers of modified Fukawa in order to provide an antireflective sheet approaching zero reflectivity (col. 6 lines 50-65). 

Claims 6-11, 13, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fukawa in view of Shinde as applied to claim 1, above, and further in view of Veerasamy et al. (US 2005/0129934, “Veerasamy”).
Regarding claims 6 and 19, modified Fukawa fails to specifically teach the inclusion of a scratch resistant coating. In the same field of endeavor of glass components (e.g., [0012]), Veerasamy teaches an anti-scratch, anti-etch, or anti-abrasion layers comprising various oxides, including silicon nitride or silicon oxide components ([0033], [0034]), for use on a glass component that helps to improve resistance to scratching and certain solvents (e.g., [0031], [0012]). It would have been obvious to the ordinarily skilled artisan at the time of filing to have included the protective anti-scratch layer of Veerasamy on the glass component of modified Fukawa for the benefit of improving resistance to scratching and certain solvents (e.g., [0031], [0012]).
Regarding claims 7, 8, and 20, modified Fukawa additionally teaches that the scratch or abrasion resistant coating may have a hardness of greater than 5 GPa (Veerasamy, e.g., [0031]) and a thickness of from 100 to 10000 nm (Veerasamy, [0029] anti-etch layer being typically less than 9000 angstroms or 900 nm but may be up to 2000 nm; DLC layer may be up to 100 nm thick, [0031]; underlayer having a thickness of from 5 to 50 nm, [[0042]]). 
Regarding claim 9, Fukawa teaches an article comprising a substrate (col. 3 lines 15-25) and an anti-reflection layer having a first and second layer (Fig. 5, refractive index layers 16a and 19; col. 8 lines 50-67). Layer 18 may be a low refractive index SiO2 layer and have a thickness of from 70 to 140 nm (col. 4 lines 50-68 teaching thicknesses of layers; col. 8 lines 50-67; col. 7 lines 50-67, may include additional low refractive index layers; col. 8 lines 1-15, describing that the layers may have the same thicknesses SiO2 having a refractive index of 1.46 and therefore the layer having an optical thickness of from 102 to 204). Fukawa teaches various layers for the high refractive index layer 16, (including TiO2, SiNx, see generally,  col. 5 lines 5-20, col. 6 lines 5-15, having a refractive index of 2.2 to 2.5) and have a thickness of from 10 to 65 nm (col. 7 lines 19-30, thus having an optical thickness of from 22 to 163 nm). Additionally, it would have been obvious to have adjusted the thicknesses, materials, and methods of production of the film of Fukawa in order to produce an anti-reflection film having suitable mechanical 
Regarding claim 10, Fukawa additionally teaches that the outer layer should be the SiO2 layer (or low refractive index layer, col. 4 lines 50-60, and see Fig. 5) and the inner layer should be the high refractive index layer (i.e., layer closest to substrate, having higher refractive index, col. 6 lines 35-40, and see Fig. 5). 
Regarding claim 11, Fukawa teaches that the low refractive index layer may be a SiO2 layer (or low refractive index layer, col. 4 lines 50-60, and see Fig. 5) and, as described above, modified Fukawa 
Regarding claim 13, because modified Fukawa teaches an antireflection film made of the same materials, in the same order, and of the same thicknesses as described as having the claimed properties by the present invention (see rejection of claim 9, above), they are considered to also possess the presently claimed optical properties. Therefore, the antireflection film of modified Fukawa would be expected to possess the presently claimed contrast ratios. 
Regarding claim 14, modified Fukawa additionally teaches that the scratch or abrasion resistant coating may have a hardness of greater than 5 GPa (Veerasamy, e.g., [0031]) and a thickness of from 100 to 10000 nm (Veerasamy, [0029] anti-etch layer being typically less than 9000 angstroms or 900 nm but may be up to 2000 nm; DLC layer may be up to 100 nm thick, [0031]; under layer having a thickness of from 5 to 50 nm, [[0042]]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fukawa in view of Shinde in view of Veerasamy, as applied to claim 9, above, and further in view of Rahn (US 4,966,437, “Rahn”).
Regarding claim 12, modified Fukawa fails to specifically teach a plurality of sub- layer sets each comprising a low and a high refractive index layer. In the same field of endeavor of antireflective films (e.g., col. 1 lines 5-20), Rahn teaches to apply multiple instances of interleaved high and low refractive index layers and that providing the films in this way improves the antireflective qualities of the layers (col. 2 lines 20-45, col. 5 line 60 – col. 6 line 5). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have interleaved multiple layers of high and low refractive index layers of modified Fukawa in order to provide an antireflective sheet approaching zero reflectivity (col. 6 lines 50-65). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782